DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection to the drawing have been fully considered and are persuasive.  The objection to the drawing has been withdrawn. 
Regarding the rejection of claims 13-14 under 112(a), Applicant argues that the recited random algorithm is “known to those of skill in this field as being a specific a type of well-known algorithm in this particular art (see, for example, paragraphs 0062, 0063, and 0148 in the published application)”.  The Examiner respectfully disagrees.
A mere statement that the recited random algorithm is a specific type of well-known algorithm, is not the same as stating that the random algorithm is well-known within the art.  A review of the cited paragraphs merely discuss the purpose/function of the random algorithm without providing an algorithm for performing the claimed specific computer function.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on portions of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The term “power layer is irradiated” should be spelled “powder”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
i.e., “a random algorithm … assigning transition parameters in an angular range around a predetermined angle”).  Moreover, the generic placeholder is not modified by acts for performing the claimed function.  A review of the instant specification failed to provide sufficient details as to the acts for performing the claimed function.
Claim 14 recites substantially similar language and is similarly interpreted as claim 13.
Regarding claim 19, the Examiner asserts that “unit” to be a generic placeholder.  Further, the Examiner takes the position that the generic placeholder is modified by functional language (i.e., “a control unit that … controls the manufacturing of the three-dimensional component”).  Moreover, the generic placeholder is not modified by sufficient structure.  A review of the instant specification provides sufficient details as to the structure the Applicant intends to correspond with the “control unit”.  For example, paragraph [0064] of the published specification states “[t]he computer programs/computer program products include instructions which, when the program is executed by a computer, e.g., by a computer-implemented control unit for operating a manufacturing device for generative manufacturing of a three-dimensional component” (emphasis 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Additionally, MPEP 2181 states “[w]hen a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a)”.
Claim 14 recites substantially similar language and is rejected for similar reasons.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation that recites “a direction normal to the powder layers per unit length” is unclear.  Specifically, it is unclear if the direction is referring to the previously introduced “a layer plane direction” or a different element.
Regarding claim 2, the limitation that recites “a sequential application of powder layers” is unclear.  Specifically, it is unclear if the “sequential application of powder layers” is referring to the previously introduced “the layer structure model includes a sequence of layers” or a different element.
Regarding claim 2, the limitation that recites “a layer-selective irradiation” is unclear.  Specifically, it is unclear if the “layer-selective irradiation” is referring to the previously introduced “the layer-based irradiation process” or a different element.
Claims 3 and 5 recites substantially similar limitations and is rejected for substantially similar reasons as claim 2.

Claim 5 recites the limitation "the same laser power setting".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the limitation that recites “a density of irradiated powder layers in the core region” is unclear.  Specifically, it is unclear if this density is referring to the previously introduced “density of irradiated powder layers in the section of the core region” or a different element.
Regarding claim 8, the limitation that recites “a powder layer” is unclear.  Specifically, it is unclear if “a powder layer” is referring to the previously introduced “wherein powder layers are irradiated” or a different element.
Claim 9 recites substantially similar limitations and is rejected for substantially similar reasons as claim 8.

Regarding claim 12, the limitation that recites “an irradiation process” is unclear.  Specifically, it is unclear if “the irradiation process” is referring to the previously introduced element or a different one.  
As discussed above, claim 13 limitation “random algorithm ... assigning transition parameters in an angular range around a predetermined transition angle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 14 recites substantially similar limitations, and is rejected for substantially similar reasons as claim 13.
Regarding claim 18, the limitation that recites “irradiation fields of a layer” is unclear.  Specifically, it is unclear if “a layer” is referring to the previously introduced element or a different one.  Additionally, the limitation that recites “a contour of a previously irradiated layer” from line 9 is unclear.  Specifically, it is unclear if this is referring to the previously introduced element or a different element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-9, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20180250744 (hereinafter Symeonidis).
Regarding claim 1, Symeonidis discloses a method for generative manufacturing (three-dimensional printing of three dimensional objects, Title, Symeonidis) a three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, reproduced below, Symeonidis) from a powder (material bed 104, paragraph [0171] and Fig. 1, Symeonidis).  Further, Symeonidis defines the material as “elemental metal, metal alloy, ceramic, or an allotrope of elemental metal.  In some embodiments, the pre-transformed material comprises a particulate material”, paragraph [0068], Symeonidis).

    PNG
    media_image1.png
    593
    492
    media_image1.png
    Greyscale

Moreover, Symeonidis discloses providing a layer structure model of the three-dimensional component (“a model (e.g., CAD) of the requested 3D object. Alternatively, or additionally, a model of the requested 3D object may be generated. The model may be used to generate 3D printing instructions”, paragraph [0386], Symeonidis) to be manufactured, wherein the layer structure model includes a sequence of layers (target slice of the 3D object model, paragraph [0232], Symeonidis), each of which is associated with a layer-specific contour of the three-dimensional component (overhang can include a plurality of layers 4205a-4205d, paragraph [0217] and Fig. 42A, Symeonidis); dividing the layer Symeonidis) and a shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) adjacent to the core region wherein the shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) forms at least a portion of the surface of the three-dimensional component (“the 3D object includes a skin, which can correspond to a portion of the 3D object that includes an exterior surface of the 3D object.  The skin is sometimes referred to herein as a ‘rim’, ‘contour’, ‘contour portion’, ‘perimeter’, ‘perimeter portion’, ‘outer portion’, or ‘exterior portion’”, emphasis added, paragraph [0150], Symeonidis).



    PNG
    media_image2.png
    215
    326
    media_image2.png
    Greyscale

Additionally, Symeonidis discloses performing a layer-based irradiation process based on the layer structure model (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, Symeonidis) wherein powder layers are irradiated (plurality of layers 4205a-4205d, paragraph [0217] and Fig. 42A, Symeonidis) such that, for a section of the shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) and a section of the core region (core 4206 and 4208, paragraph [0217] and Fig. 42A, Symeonidis), which, in a layer plane direction (Z-direction, Fig. 42A, Symeonidis) given by a surface of a powder bed (material bed 104, paragraph [0171] and Fig. 1, Symeonidis), is adjacent to the section of the shell region (Fig. 42A, Symeonidis).
In addition, Symeonidis discloses a density of irradiated powder layers in the section of the shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) is lower than a density of irradiated powder layers in the section of the core region (“the fully dense hardened material bottom skin layer is capable of supporting formation of an additional structure that is (i) heavier than the bottom skin layer, (ii) more voluminous than the bottom skin layer, and/or (iii) denser than the bottom skin layer” , emphasis added, paragraph [0344], Symeonidis).
Furthermore, Symeonidis discloses “[t]he various transformation processes described herein can be used in any combination suitable for accomplishing particular application requirement” (paragraph [0345], Symeonidis).
Symeonidis discloses (“[t]he variation may comprise variation in grain orientation, material density, degree of compound segregation to grain boundaries, degree of element segregation to grain boundaries, material phase, metallurgical phase, material porosity, crystal phase, crystal structure, or material type”, emphasis added, paragraph [0187], Symeonidis).
In addition, Symeonidis discloses “an object can have at least 2, 3, 4, 5, or more regions of different material properties (e.g., microstructure, density and/or surface roughness)”, paragraph [0218].
Further, Symeonidis discloses the density can be given by the number of irradiations (“[i]n some embodiments, properties (e.g., density and/or surface roughness) of a hardened material formed from a first transformation operation (e.g., an STO or PMX process) can be modified by implementing a second transformation operation performed of that hardened material”, paragraph [0340], Symeonidis).
However, this embodiment of Symeonidis does not explicitly disclose wherein the density of irradiated powder layers in the section of the shell region and in the section of the core region is respectively given by a number of irradiated powder layers in a direction normal to the powder layers per unit length.
Another embodiment of Symeonidis discloses a section of the shell region (vulnerable portion 3301 and robust portion 3302, paragraph [0268] and Symeonidis) and a section of the core region (rigid-portion 3305, paragraph [0268] and Fig. 33, Symeonidis).  Further, Symeonidis discloses that the “PMX [porous matrix] comprises a vulnerable portion [3301]”, paragraph [0268].

    PNG
    media_image3.png
    200
    249
    media_image3.png
    Greyscale

Symeonidis discloses that the hardened material (i.e., the core region) may be substantially devoid of pores (paragraph [0340]).
Further, Symeonidis discloses “FIG. 20B [reproduced below] shows examples of various porous matrix structures” paragraph [0234].

    PNG
    media_image4.png
    100
    486
    media_image4.png
    Greyscale

Symeonidis discloses “The white areas in FIGS. 20A and 20B designate pores, and the black areas designate hardened material…. The density of a cavity may be pre-designed based on a requested property (e.g., strength, tension, Symeonidis discloses “filling at least a portion of the porous matrix with pre-transformed material, and re-melting at least a portion of the porous matrix with at least a portion of the newly introduced pre-transformed material” (paragraph [0249]).  As Symeonidis discloses re-melting a portion of the porous matrix with at least a portion of the newly introduced pre-transformed material, it logically follows that at least a portion of the newly introduced pre-transformed material is not irradiated.  Therefore, the white areas can correspond to layers of powder material not irradiated and the black areas can correspond to layers of powder material that are irradiated.
Additionally, Symeonidis discloses “FIG. 20A [reproduced below] schematically illustrates a cross section view of a 3D object” (paragraph [0103]).  Symeonidis also discloses “[t]he functionally graded material may comprise at least two portions of the 3D object that have different densities (e.g., FIG. 20A, 2011, 2012, 2013, 2014, and 2015)” (paragraph [0249]).  This cross section of different densities is analogous to the vulnerable portion 3301, robust portion 3302, and rigid-portion 3305 as shown in Fig. 33, as shown above.

    PNG
    media_image5.png
    156
    411
    media_image5.png
    Greyscale


A person of ordinary skill in the art would recognize the porous matrix 2025, as shown in Fig. 20B, as being suitable for the vulnerable portion 3301, as shown in Fig. 33, and the porous matrix 2021, as shown in Fig. 20B, as being suitable for the robust portion 3302, as shown in Fig. 33.  Snippets from Fig. 20B are provided below to illustrate that the porous matrix 2025 clearly has more white areas, as compared to porous matrix 2021, with arrows to indicate the direction normal to the powder layers per unit length.  The rigid-portion 3305 (i.e., core region) is obviously intended to be more dense/less pores and cavities than robust portion 3302.

    PNG
    media_image6.png
    98
    85
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    91
    81
    media_image7.png
    Greyscale



Symeonidis to have the density of irradiated powder layers in the section of the shell region and in the section of the core region is respectively given by a number of irradiated powder layers in a direction normal to the powder layers per unit length.  One skilled in the art would have been motivated to combine the references because doing so would “form a fully dense material can facilitate generation of the requested complex 3D object (e.g., comprising extended ledges, cavity ceilings, undercut geometries) with minimal post processing procedures (e.g., or lack thereof).  For example, the complex 3D object (or complex portions thereof) may be generated (i) without being anchored (e.g., to the base), and/or (ii) with low degree of dimensional deviation from the requested 3D object (or lack thereof), e.g., with negligible deformation (or lack thereof)”.  See Symeonidis, paragraph [0344].
Regarding claim 2, Symeonidis discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Symeonidis discloses the layer-based irradiation process comprises a sequential application of powder layers (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the Symeonidis).  Further, Symeonidis discloses multiple irradiation (“transforming energy beam (e.g., a type-1 energy beam (e.g., 101) or a type-2 energy beam (e.g., 108)”, paragraph [0171] and Fig. 1, Symeonidis) and not each powder layer is irradiated in the section of the shell region (the porous matrix 2025, as shown in Fig. 20B, as being suitable for the vulnerable portion 3301, as shown in Fig. 33).
However, the current embodiment of Symeonidis does not explicitly disclose wherein the powder layers are irradiated with a core energy input and wherein the powder layers in the section of the shell region are subject to a layer-selective irradiation, and the core energy input corresponds to an energy to be introduced into the powder on average to obtain a desired, powder-specific interaction that is intended for the core region of the component.
Another embodiment of Symeonidis discloses wherein the powder layers are irradiated with a core energy input and the layers in the shell region are subject to a layer-selective irradiation (“type-1 energy beam used to form the contour (rim) at position 2813 can have a first power density profile ... which can be different from a third power density profile used to form the interior portion at position 2815”, paragraph [0265] and Fig. 28A, Symeonidis).
Symeonidis discloses that the average power density of the energy beam, beam power density profile over the beam cross section, or power density profile over time may “be modified (e.g., in real time) during irradiation….  (e.g., the power density) of the energy beam is modified in accordance with a location along a contour of the part.” (paragraph [0264]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to have the powder layers are irradiated with a core energy input and wherein the powder layers in the section of the shell region are subject to a layer-selective irradiation, and the core energy input corresponds to an energy to be introduced into the powder on average to obtain a desired, powder-specific interaction that is intended for the core region of the component.  One skilled in the art would have been motivated to combine the references because doing so would “in order to form a smoother surface of the contoured area (having reduced roughness)”.  See Symeonidis, paragraph [0265].
	Regarding claim 4, Symeonidis discloses all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Additionally, Symeonidis discloses shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) and layers of the applied powder layers being irradiated (“a first material-layer is formed, and thereafter, successive material Symeonidis).
Referring to the example illustrated in Fig. 20B, the applied powder layers that are irradiated correspond to the black areas.  An annotated snippet of Fig. 20B is provided below to specifically point out a corresponding single irradiated layer.

    PNG
    media_image8.png
    32
    78
    media_image8.png
    Greyscale

Referring to the example illustrated in Fig. 20B, the applied powder layers that are not irradiated correspond to the white areas.  An annotated snippet of Fig. 20B is provided below to specifically point out a corresponding single none irradiated layer.

    PNG
    media_image9.png
    35
    78
    media_image9.png
    Greyscale

Moreover, Symeonidis discloses “a first layer is adjacent to a second layer when the first layer is separated from the second layer by at least one layer (e.g., a third layer). The intervening layer may be of any layer size” (paragraph [0189]).  Symeonidis also discloses that “the second transformation process can process at most 2, 3, 4, 5, 6, 8, or 10 layers of hardened or partially hardened material” (paragraph [0181]).  In view of the above, a person of ordinary skill would Symeonidis discloses every nth layer, wherein n>2, of the applied powder layers is irradiated, and every nth layer, wherein n>2, of the applied powder layers is not irradiated. 
Regarding claim 5, Symeonidis discloses all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein the irradiation within a powder layer in the core region (core 4206 and 4208, paragraph [0217] and Fig. 42A, Symeonidis) and the shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) is carried out with the same laser power setting (“[t]he rim and the interior of a layer of hardened material may be generated using the same energy beam, or different energy beams... The tiles and the interior can be formed using any suitable energy beam (e.g., a type-1 energy beam, or a type-2 energy beam)”, emphasis added, paragraph [0225], Symeonidis).
As discussed above, Symeonidis characterizes the shell region as a porous matrix, which is illustrated in Fig. 20B.  As discussed above, the white areas of Fig. 20B correspond to powder layers in the shell region that are not irradiated.  
The Examiner interprets the limitation of “an energy input in the shell region … despite the same laser power setting” to read on the cumulative laser power used to irradiate the powder layers in the shell region.  Subsequently, the core 
As the core region is substantially devoid of pores and cavities (paragraph [0340]), it logically follows that an energy input in the shell region is reduced in comparison with a core energy input in the core region despite the same laser power setting.
Regarding claim 6, Symeonidis discloses all of the limitations of independent claim 1, which claim 6 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein in the shell region or in a section of the shell region an irradiated powder layer (skin 4203, Fig. 42A, reproduced below, Symeonidis) coincides with an irradiated powder layer in the core region (core 4206, Fig. 42A, Symeonidis).

    PNG
    media_image2.png
    215
    326
    media_image2.png
    Greyscale

Further, Symeonidis discloses wherein this powder layer is irradiated in the shell region and in the core region in a common irradiation process (“[i]n some same process parameters as those for the core of the overhang”, emphasis added, paragraph [0217], Symeonidis).
	Regarding claim 7, Symeonidis discloses all of the limitations of independent claim 1, which claim 7 depends upon, as discussed above.  Additionally, Symeonidis discloses when performing the layer-based irradiation process (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the entire designed three-dimensional structure (3D object) is materialized”, paragraph [0003], Symeonidis) in the shell region (skin 4203 and 4209, emphasis added, paragraph [0344], Symeonidis), inskin parameters (“one or more characteristics of the energy beam(s) (e.g., power/energy, power density at the target surface, dwell time, scan speed, focus, and/or beam width), may be adjusted”, paragraph [0216], Symeonidis) are used for the irradiation process (“[i]n some embodiments, the skin (e.g., bottom skin) of the overhang is formed using the same process parameters as those for the core of the overhang”, emphasis added, paragraph [0217], Symeonidis) that are provided for a density of irradiated powder layers in the core region (core 4206 and 4208, paragraph [0217] and Fig. 42A, Symeonidis), that is higher than the density of the irradiated powder layers in shell region (“the fully dense hardened material bottom skin layer is capable of supporting formation of an additional structure that is (i) heavier than the bottom skin layer, (ii) more voluminous than the bottom skin layer, and/or (iii) denser than the bottom skin layer”, emphasis added, paragraph [0344], Symeonidis).
However, the above embodiment of Symeonidis does not explicitly disclose a bottom section of the shell region for which there is no adjacent core region is assigned in the layer plane direction.
Another embodiment of Symeonidis discloses a shell region (bottom skin layer 690, paragraph [0215] and Fig. 6C, reproduced below, Symeonidis) to which no adjacent core region is assigned in the layer plane direction (“[t]he bottom skin layer may be floating (e.g., suspended) anchorlessly within the material bed”, paragraph [0215] and Fig. 6C, Symeonidis).

    PNG
    media_image10.png
    188
    356
    media_image10.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to have a bottom section of the shell region for which there is no adjacent core region is assigned in the layer plane direction.  One i.e., object that contain cavities, gaps, wires, or ledges, such as a turbine blade).  See Symeonidis, paragraph [0215].
	Regarding claim 8, Symeonidis discloses all of the limitations of independent claim 1, which claim 8 depends upon, as discussed above. Additionally, Symeonidis discloses further comprising, applying a powder layer to be irradiated having a thickness in the range of a mean grain size of the powder (“in some cases the grains (e.g., at least 2, 5, 10, 20, 50 or 100 grains) of the skin are (e.g., substantially) aligned with respect to an alignment line (e.g., build line z)”, paragraph [0357], Symeonidis). See also paragraph [0355].
Regarding claim 9, Symeonidis discloses all of the limitations of claim 8, which claim 9 depends upon, as discussed above.  Additionally, Symeonidis discloses further comprising, applying a powder layer to be irradiated having a thickness in the range of 30% to 300% of the mean grain size of the powder (“[i]n some embodiments, a width of a crystal (e.g., dendrite) (or an average width of a portion of crystals (e.g., dendrites)) of the first portion (e.g., skin) is/are at least about 150%, 175%, 200% or 250% wider than a width of a crystal (e.g., dendrite) (or an average width of a portion of crystals (e.g., dendrites)) of the second portion (e.g., core)”, paragraph [0357]. Symeonidis).  Further, Symeonidis discloses “the 
Regarding claim 11, Symeonidis discloses all of the limitations of independent claim 1, which claim 11 depends upon, as discussed above.  Additionally, Symeonidis discloses the surface of the three-dimensional component has at least two adjacent zones (skin 4203/4209 and core 4206/4208, Fig. 42A, reproduced below, Symeonidis) to which at least two irradiation strategies (“the 3D printing comprises a plurality of 3D object portions, at least two of which are formed by different 3D printing methodologies”, paragraph [0158], Symeonidis) are assigned (“the 3D printing methodology may depend on the position of the 3D portion (e.g., with respect to the platform and/or requested 3D portion)”, paragraph [0158], Symeonidis) wherein at least one of the irradiation strategies comprises the irradiation process based on the layer structure model in which a density of irradiated powder layers in the shell region is lower than in the core region adjacent in the layer plane direction (“the fully dense hardened material bottom skin layer is capable of supporting formation of an additional structure that is (i) heavier than the bottom skin layer, (ii) more voluminous than the bottom skin layer, and/or (iii) denser than the bottom skin layer”, emphasis added, paragraph [0344], Symeonidis).

    PNG
    media_image2.png
    215
    326
    media_image2.png
    Greyscale

However, the above embodiment of Symeonidis does not explicitly disclose a transition region of the zones, which forms the surface of the three-dimensional component, a change between the irradiation strategies within a powder layer is made in such a manner that a multiple change back and forth between the irradiation strategies in a sequence of adjacent powder layers along the layer build-up direction.
Another embodiment of Symeonidis discloses a transition region of the zones, which forms the surface of the three-dimensional component, a change between the irradiation strategies within a layer is made in such a manner that a multiple change back and forth between the irradiation strategies is performed in a sequence of adjacent layers along the layer build-up direction (“[t]he side surface (e.g., 5701) of the overhang may be formed using different types of energy beams and/or process (e.g., alternating hatching and tiling) than the top surface 5700”, paragraph [0362], Symeonidis).
Symeonidis to have a transition region of the zones, which forms the surface of the three-dimensional component, a change between the irradiation strategies within a powder layer is made in such a manner that a multiple change back and forth between the irradiation strategies in a sequence of adjacent powder layers along the layer build-up direction.  One skilled in the art would have been motivated to combine the references because doing so would produce an overhang with “a surface roughness at or below a prescribed value”.  See Symeonidis, paragraph [0362].
	Regarding claim 12, Symeonidis discloses all of the limitations of claim 11, which claim 12 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein the at least two adjacent zones (skin 4203/4209 and core 4206/4208, Fig. 42A, reproduced below, Symeonidis) include at least one irradiation zone for the shell region (skin 4203/4209, Fig. 42A, Symeonidis) and one irradiation zone for a section, which is produced with an irradiation process according to the core region (core 4206/4208, Fig. 42A, Symeonidis).  Further, Symeonidis discloses “a skin (e.g., bottom skin) of the overhang may be printed using one or more different conditions compared to a core portion (also referred to 
	
    PNG
    media_image2.png
    215
    326
    media_image2.png
    Greyscale

	
Regarding claim 13, Symeonidis discloses all of the limitations of claim 11, which claim 13 depends upon, as discussed above.   Additionally, Symeonidis discloses wherein the back and forth change (“[t]he side surface (e.g., 5701) of the overhang may be formed using different types of energy beams and/or process (e.g., alternating hatching and tiling) than the top surface 5700”, paragraph [0362], Symeonidis) is effected by assigning transition parameters in an angular range around a predetermined transition angle (“[t]he angle may be shallow to a prescribed degree.... at most about 40°.... Form an overhang with a steep angle.... at most about 50°... form an overhang with an obtuse angle”, paragraph [0173], Symeonidis), wherein the assignment is effected by a predetermined pattern (“alternating” pattern, paragraph [0362], Symeonidis).
Symeonidis discloses “[t]he various transformation processes described herein can be used in any combination suitable for accomplishing particular application requirements” (paragraph [0345], Symeonidis).
	Regarding claim 14, Symeonidis discloses all of the limitations of claim 11, which claim 14 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein the back and forth change (“[t]he side surface (e.g., 5701) of the overhang may be formed using different types of energy beams and/or process (e.g., alternating hatching and tiling) than the top surface 5700”, paragraph [0362], Symeonidis) is effected by an assignment of a predetermined transition angle (“[t]he angle may be shallow to a prescribed degree.... at most about 40°.... Form an overhang with a steep angle.... at most about 50°... form an overhang with an obtuse angle”, paragraph [0173], Symeonidis), and increasing or decreasing zones (skin 4203/4209 and core 4206/4208, Fig. 42A, reproduced below, Symeonidis) resulting from the transition angle (“exterior surface of the overhang (e.g., bottom skin) may be at an angle (e.g., .alpha.) of about 45, 35, 30, 25, 20, 15 or 10 degrees or lower with respect to a (e.g., average) layering plane (e.g., 4210), an exposed surface of the material bed and/or a supporting surface of the build platform”, paragraph [0217] and Fig. 42A, Symeonidis).  To elaborate, the zone associated with core 4206/4208is clearly increasing as a result of the angle.

    PNG
    media_image2.png
    215
    326
    media_image2.png
    Greyscale

Further, Symeonidis discloses wherein the increasing or decreasing of the zones (skin 4203/4209 and core 4206/4208, Fig. 42A, Symeonidis) resulting from the transition angle is effected according to a predetermined pattern in the transition region (“alternating” pattern, paragraph [0362], Symeonidis).
Regarding claim 19, Symeonidis discloses a manufacturing device for generative manufacturing (3D printing system 100, paragraph [0168] and Fig. 1, reproduced below, Symeonidis) of a three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) from a powder (material bed 104, paragraph [0171] and Fig. 1, Symeonidis) comprising: a manufacturing space providing a work surface (“the one or more 3D objects are printed directly on the support surface of the platform (e.g., directly on the base [102])”, paragraph [0168] and Fig. 1, Symeonidis) and including a platform area (bottom of the enclosure 111, Fig. 1, Symeonidis); a building cylinder (105, Fig. 1, Symeonidis), which has a vertically movable (“direction in which the platform is lowered” 112, paragraph Symeonidis) support (base 102, paragraph [0168] and Fig. 1, Symeonidis) on which the three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) is to be manufactured in layers on a surface of a building platform (substrate 109, paragraph [0168] and Fig. 1, Symeonidis); a pusher device (layer dispensing mechanism, paragraph [0321] and Fig. 1, Symeonidis) with a coater (powder leveling mechanism 117, paragraph [0321] and Fig. 1, Symeonidis) for producing powder layers with the powder in a building platform area (exposed surface of the material bed 131, paragraph [0209] and Fig. 1, Symeonidis).

    PNG
    media_image1.png
    593
    492
    media_image1.png
    Greyscale

Symeonidis discloses an irradiation system for generating a beam (type-1 energy beam 101 or type-2 energy beam 108, paragraph [0171] and Fig. 1, Symeonidis) for irradiating the powder layers in the building platform area (exposed surface of the material bed 131, paragraph [0209] and Fig. 1, Symeonidis) to produce the three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) layer by layer; and a control unit (“computer system 1300 that is programmed or otherwise configured to facilitate the formation of a 3D object according to the methods provided herein”, paragraph [0365] and Fig. 13, reproduced below, Symeonidis) that, based on irradiation data of an irradiation plan of the three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis), controls the manufacturing of the three-dimensional component.

    PNG
    media_image11.png
    265
    265
    media_image11.png
    Greyscale

Additionally, Symeonidis discloses dividing a layer structure model of the component to be manufactured into a core region (core 4206 and 4208, paragraph Symeonidis) and a shell region adjacent to the core region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis), wherein the shell region forms at least a portion of the surface of the three-dimensional component (“[t]he skin (e.g., bottom skin) of the overhang can include an exterior (e.g., exposed) surface of the overhang”, paragraph [0217] and Fig. 42A, Symeonidis).

    PNG
    media_image2.png
    215
    326
    media_image2.png
    Greyscale

Moreover, Symeonidis discloses performing a layer-based irradiation process based on the layer structure model (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the entire designed three-dimensional structure (3D object) is materialized”, paragraph [0003], Symeonidis).
In addition, Symeonidis discloses a density of irradiated powder layers in the section of the shell region (skin 4203 and 4209, paragraph [0217] and Fig. 42A, Symeonidis) is lower than a density of irradiated powder layers in the section of the core region (“the fully dense hardened material bottom skin layer is capable of supporting formation of an additional structure that is (i) heavier than the bottom skin layer, (ii) more voluminous than the bottom skin layer, and/or (iii) denser than the bottom skin layer” , emphasis added, paragraph [0344], Symeonidis).
Furthermore, Symeonidis discloses “[t]he various transformation processes described herein can be used in any combination suitable for accomplishing particular application requirement” (paragraph [0345], Symeonidis).
Moreover, Symeonidis discloses (“[t]he variation may comprise variation in grain orientation, material density, degree of compound segregation to grain boundaries, degree of element segregation to grain boundaries, material phase, metallurgical phase, material porosity, crystal phase, crystal structure, or material type”, emphasis added, paragraph [0187], Symeonidis).
In addition, Symeonidis discloses “an object can have at least 2, 3, 4, 5, or more regions of different material properties (e.g., microstructure, density and/or surface roughness)”, paragraph [0218].
Further, Symeonidis discloses the density can be given by the number of irradiations (“[i]n some embodiments, properties (e.g., density and/or surface roughness) of a hardened material formed from a first transformation operation (e.g., an STO or PMX process) can be modified by implementing a second Symeonidis).
However, this embodiment of Symeonidis does not explicitly disclose wherein the density of irradiated powder layers in the section of the shell region and in the section of the core region is respectively given by a number of irradiated powder layers in a direction normal to the powder layers per unit length.
Another embodiment of Symeonidis discloses a section of the shell region (vulnerable portion 3301 and robust portion 3302, paragraph [0268] and Fig. 33, reproduced below, Symeonidis) and a section of the core region (rigid-portion 3305, paragraph [0268] and Fig. 33, Symeonidis).  Further, Symeonidis discloses that the “PMX [porous matrix] comprises a vulnerable portion [3301]”, paragraph [0268].

    PNG
    media_image3.png
    200
    249
    media_image3.png
    Greyscale

Symeonidis discloses that the hardened material (i.e., the core region) may be substantially devoid of pores (paragraph [0340]).
Symeonidis discloses “FIG. 20B [reproduced below] shows examples of various porous matrix structures” paragraph [0234].

    PNG
    media_image4.png
    100
    486
    media_image4.png
    Greyscale

Symeonidis discloses “The white areas in FIGS. 20A and 20B designate pores, and the black areas designate hardened material…. The density of a cavity may be pre-designed based on a requested property (e.g., strength, tension, malleability, conductivity) of the portion of the 3D object represented by the cavity” (emphasis added) (paragraph [0249]).  Further, Symeonidis discloses “filling at least a portion of the porous matrix with pre-transformed material, and re-melting at least a portion of the porous matrix with at least a portion of the newly introduced pre-transformed material” (paragraph [0249]).  As Symeonidis discloses re-melting a portion of the porous matrix with at least a portion of the newly introduced pre-transformed material, it logically follows that at least a portion of the newly introduced pre-transformed material is not irradiated.  Therefore, the white areas can correspond to layers of powder material not irradiated and the black areas can correspond to layers of powder material that are irradiated.
Symeonidis discloses “FIG. 20A [reproduced below] schematically illustrates a cross section view of a 3D object” (paragraph [0103]).  Symeonidis also discloses “[t]he functionally graded material may comprise at least two portions of the 3D object that have different densities (e.g., FIG. 20A, 2011, 2012, 2013, 2014, and 2015)” (paragraph [0249]).  This cross section of different densities is analogous to the vulnerable portion 3301, robust portion 3302, and rigid-portion 3305 as shown in Fig. 33, as shown above.

    PNG
    media_image5.png
    156
    411
    media_image5.png
    Greyscale


A person of ordinary skill in the art would recognize the porous matrix 2025, as shown in Fig. 20B, as being suitable for the vulnerable portion 3301, as shown in Fig. 33, and the porous matrix 2021, as shown in Fig. 20B, as being suitable for the robust portion 3302, as shown in Fig. 33.  Snippets from Fig. 20B are provided below to illustrate that the porous matrix 2025 clearly has more white areas, as compared to porous matrix 2021, with arrows to indicate the direction normal to the powder layers per unit length.  The rigid-portion 3305 (i.e., core region) is obviously intended to be more dense/less pores and cavities than robust portion 3302.

    PNG
    media_image6.png
    98
    85
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    91
    81
    media_image7.png
    Greyscale



As Symeonidis discloses a density of irradiated powder layers is lower in the shell region than in the core region, it logically follows that Symeonidis also discloses wherein in particular the irradiation data define the regions to be irradiated of the powder layers.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to have the density of irradiated powder layers in the section of the shell region and in the section of the core region is respectively given by a number of irradiated powder layers in a direction normal to the powder layers per unit length.  One skilled in the art would have been motivated to combine the references because doing so would “form a fully dense material can facilitate generation of the requested complex 3D object (e.g., comprising extended ledges, cavity ceilings, undercut geometries) with minimal post processing procedures (e.g., or lack thereof).  For example, the complex 3D object (or Symeonidis, paragraph [0344].
Regarding claim 20, Symeonidis discloses all of the limitations of independent claim 1, which claim 20 depends upon, as discussed above.  Symeonidis discloses a component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) generatively manufactured from a powder (material bed 104, paragraph [0171] and Fig. 1, Symeonidis), wherein the component comprises: a core region (core 4208, paragraph [0217] and Fig. 42A, Symeonidis) and a shell region (skin 4203 and 4209 “skin also referred to as a rigid portion skin”, paragraph [0217] and Fig. 42A, Symeonidis), wherein the shell region forms at least part of a surface of the component (“exterior surface of the overhang (e.g., bottom skin) may be at an angle (e.g., .alpha.) of about 45, 35, 30, 25, 20, 15 or 10 degrees or lower with respect to a (e.g., average) layering plane (e.g., 4210)”, emphasis added, paragraph [0217] and Fig. 42A, Symeonidis), the selective laser melting (“[t]he transformation may include using a transforming energy beam, such as a laser beam, an electron beam, and/or other suitable type of energy beam. The transformation may comprise fusing. The fusing may comprise sintering or melting (e.g., completely melting)”, paragraph [0159], Symeonidis), each Symeonidis).

    PNG
    media_image2.png
    215
    326
    media_image2.png
    Greyscale

However, the above embodiment of Symeonidis does not explicitly disclose selective laser melting was carried out at least in a part of the shell region with a reduced energy input by irradiating fewer layers in a layering direction than in the core region, and in the shell region or in a section of the shell region.
In another embodiment, of Symeonidis discloses the shell region (“[t]he height (e.g., thickness) of the ASBS [anchorlessly suspended bottom skin layer] may be larger than the average height of the subsequent layer of the 3D object”, paragraph [0167], Symeonidis).
The Examiner takes the position that as Symeonidis discloses a shell region having a larger layer thickness and the layers/regions are oriented, it logically follows that the shell region would have fewer layers than the core region.
Symeonidis characterizes the shell region as a porous matrix, which is illustrated in Fig. 20B.  As discussed above, the white areas of Fig. 20B correspond to powder layers in the shell region that are not irradiated.  
The Examiner interprets the limitation of “an energy input in the shell region” to read on the cumulative laser power used to irradiate the powder layers in the shell region.  Subsequently, the core energy input in the core region is interpreted to read on the cumulative laser power used to irradiate the powder layers in the core region.  
As the core region is substantially devoid of pores and cavities (paragraph [0340]), it logically follows that an energy input in the shell region is reduced in comparison with a core energy input in the core region despite the same laser power setting.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined multiple embodiments from Symeonidis to include selective laser melting was carried out at least in a part of the shell region with a reduced energy input by irradiating fewer layers in a layering direction than in the core region, and in the shell region or in a section of the shell region.  One skilled in the art would have been motivated to combine the references because doing so would “form a fully dense material can facilitate generation of the requested complex 3D object (e.g., Symeonidis, paragraph [0344].

Claims 3, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Symeonidis in view of U.S. Patent Application Publication No. 20180071986 (hereinafter Buller).
Regarding claim 3, Symeonidis discloses all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Symeonidis discloses wherein, in the case of layer-selective irradiation of the shell region (“type-1 energy beam used to form the contour (rim) at position 2813 can have a first power density profile ... which can be different from a third power density profile used to form the interior portion at position 2815”, emphasis added, paragraph [0265] and Fig. 28A, Symeonidis).
Alternatively, or in addition, Symeonidis discloses wherein, in the case of layer-selective irradiation of the shell region (“type-2 energy beam used to form the contour (rim) at position 3613 can have a first power density profile ... which Symeonidis).
Further, Symeonidis discloses (“[t]he use of a type-1 energy beam or type-2 energy beam may depend, in part, on the geometry of the 3D object”, paragraph [0223], Symeonidis).  Additionally, Symeonidis discloses (“[i]t should be noted that any suitable combination of energy beams (e.g., type-1 energy beam and type-2 energy beam) can be used to form any suitable portion (e.g., contour and interior portion) of a 3D object”, paragraph [0227], Symeonidis).
Symeonidis discloses “[p]rinting process parameters, such as one or more characteristics of the energy beam(s) (e.g., power/energy, power density at the target surface, dwell time, scan speed, focus, and/or beam width), may be adjusted depending on whether the overhang being printed is at a shallow, steep or intermediate angle relative to the target surface, layering plane, and/or a direction perpendicular to the direction of build”, paragraph [0216].
Furthermore, Symeonidis discloses “[d]ifferent processes may result in different portions of the overhang materials of different properties (e.g., microstructure, density and/or surface roughness)”, emphasis added, paragraph [0218].
In summary, Symeonidis discloses different beams with different characteristics, the different beams with different characteristics may depend upon Symeonidis discloses “the density of irradiated powder layers is varied in dependence on the surface geometry of the three-dimensional component”, as recited in claim 3.
Finally, Symeonidis discloses “[d]ense portion of the 3D object may comprise a greater amount of transformed material than a porous portion of the 3D object”, paragraph [0210].
However, Symeonidis does not explicitly disclose wherein the density of irradiated powder layers in the region of an overhang structure is further reduced the larger a distance between contours of adjacent layers is.
Buller is directed toward a method for generating a three-dimensional object.  Buller teaches wherein the density of irradiations (hatch lines, paragraph [0184] and Fig. 6B, reproduced below, Buller) in the region of an overhang structure is further reduced the larger a distance between contours of adjacent layers is (“FIG. 6B shows an example of hatch lines within a tile, which vary in relative distance (e.g., gap) of the parallel hatch lines”, paragraph [0184] and Fig. 6B, Buller).

    PNG
    media_image12.png
    206
    443
    media_image12.png
    Greyscale

Further, Buller teaches “[t]he partitioning [i.e., separation or gap] may reduce the energy density on a selected position (e.g., edge or kink) of the generated 3D object, as compared to a non-partitioned formation of the layer of hardened material”, paragraph [0197].  The Examiner takes the position that a person of ordinary skill in the art would understand that the hatch lines in Fig. 6B of Buller correspond to transformed material.  Further, the Examiner asserts that a person of ordinary skill in the art would understand that as there is less transformed material at the edge corresponding to point 634, that Buller teaches wherein the density of irradiated powder layers in the region of an overhang structure is further reduced the larger a distance between contours of adjacent layers is.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Symeonidis to incorporate the teachings of Buller to have the density of irradiated powder layers in the region of an overhang structure is further reduced the larger a distance between contours of adjacent layers is.  One skilled in the art would have been motivated to combine the references because doing so would “minimizing Buller, paragraph [0375].
Regarding claim 15, Symeonidis discloses a method for generative manufacturing (three-dimensional printing of three dimensional objects, Title, Symeonidis) of a three-dimensional component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) from a powder (material bed 104, paragraph [0171] and Fig. 1, Symeonidis).  Further, Symeonidis defines the material as “elemental metal, metal alloy, ceramic, or an allotrope of elemental metal. In some embodiments, the pre-transformed material comprises a particulate material”, paragraph [0068], Symeonidis.
Additionally, Symeonidis discloses the component having an overhang structure (Fig. 42A, reproduced below, Symeonidis) and being manufactured on a building platform (“exterior surface of the overhang (e.g., bottom skin) may be at an angle (e.g., .alpha.) of about 45, 35, 30, 25, 20, 15 or 10 degrees or lower with respect to a (e.g., average) layering plane (e.g., 4210), an exposed surface of the material bed and/or a supporting surface of the build platform”, emphasis added, paragraph [0217] and Fig. 42A, Symeonidis) by selective laser melting (“[t]he transformation may include using a transforming energy beam, such as a laser Symeonidis).

    PNG
    media_image2.png
    215
    326
    media_image2.png
    Greyscale

Moreover, Symeonidis discloses providing an irradiation plan based on a layer model of the three-dimensional component (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the entire designed three-dimensional structure (3D object) is materialized”, paragraph [0003], Symeonidis), wherein the layer model includes a sequence of layers (Fig. 42A, Symeonidis), each of which is associated with a layer-specific contour of the component (skin 4203/4209, Fig. 42A, Symeonidis). 
Furthermore, Symeonidis discloses wherein the sequence includes a first subgroup of layers (side surface of the overhang formed by a hatching process, paragraph [0362], Symeonidis) and a second subgroup of layers (side surface of Symeonidis), which are interleaved in one another (“[t]he side surface (e.g., 5701) of the overhang may be formed using different types of energy beams and/or process (e.g., alternating hatching and tiling) than the top surface 5700”, emphasis added, paragraph [0362], Symeonidis).  
Symeonidis also discloses performing a sequential application of powder layers on the building platform and irradiating the powder layers with irradiation parameters of the laser beam according to the irradiation plan (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one, wherein each new material-layer is added on a pre-formed material-layer, until the entire designed three-dimensional structure (3D object) is materialized”, paragraph [0003], Symeonidis).
However, Symeonidis does not explicitly disclose wherein in the first subgroup of layers in the region of the overhang structure an irradiation of the powder up to the contour is planned, and in the second subgroup of layers in the region of the overhang structure an irradiation of the powder is planned only up to a distance from the contour. 
Buller is directed toward a method for generating a three-dimensional object.  Buller teaches “[t]aking the tile paths in FIG. 6A as an example: the energy beam may travel first though the path 611, then to path 612, then to path, 

    PNG
    media_image13.png
    327
    454
    media_image13.png
    Greyscale

Buller teaches wherein in the first subgroup of layers in the region of the overhang structure an irradiation of the powder up to the contour is planned (layer associated with path 615, Fig. 6A, Buller), and in the second subgroup of layers in the region of the overhang structure an irradiation of the powder is planned only up to a distance from the contour (layer associated with path 614, Fig. 6A, Buller). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Symeonidis to incorporate the teachings of Buller to include wherein in the first subgroup of layers in the region of the overhang structure an irradiation of the powder up to the contour is planned, and in the second subgroup of layers in the region of the overhang structure an irradiation of the powder is planned only up to a distance from the contour.  One skilled in the art would have been motivated to Buller, paragraph [0375]. 
Regarding claim 17, the cited prior art references teach all of the limitations of independent claim 15, which claim 17 depends upon, as discussed above. Additionally, the cited prior art references teach, in the layer structure model (Fig. 42A, Symeonidis), a layer is subdivided into irradiation fields (fields associated with the skin and core, Fig. 42A, Symeonidis), and wherein, in the irradiation process, into irradiation fields in the shell region (skin 4203/4209, Fig. 42A, Symeonidis), in the near-contour region of the layer (layer associated with path 614, Fig. 6A, Buller). 
As discussed in the rejection of claim 15, Symeonidis discloses the shell region being less voluminous/dense than the core region (paragraph [0344], Symeonidis).  Further, Symeonidis discloses the less dense region (i.e., shell region) contains less transformed material (i.e., irradiated material) (paragraph [0210], Symeonidis).
In another embodiment, of Symeonidis discloses the shell region (“[t]he height (e.g., thickness) of the ASBS [anchorlessly suspended bottom skin layer] Symeonidis).
The Examiner takes the position that as Symeonidis discloses a shell region having a larger layer thickness and the layers/regions are oriented, it logically follows that the shell region would have fewer layers than the core region.
As discussed above, Symeonidis characterizes the shell region as a porous matrix, which is illustrated in Fig. 20B.  As discussed above, the white areas of Fig. 20B correspond to powder layers in the shell region that are not irradiated.  
The Examiner interprets the limitation of “an energy input in the shell region” to read on the cumulative laser power used to irradiate the powder layers in the shell region.  Subsequently, the core energy input in the core region is interpreted to read on the cumulative laser power used to irradiate the powder layers in the core region.  
As the core region is substantially devoid of pores and cavities (paragraph [0340]), it logically follows that inputs less energy into irradiation fields in a shell region than into irradiation fields in a core region.
Regarding claim 18, the cited prior art references teach all of the limitations of claim 17, which claim 18 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the irradiation fields (fields associated with the skin and core, Fig. 42A, reproduced below, Symeonidis) of a layer (Fig. 42A, Symeonidis), which are cut by the contour of the layer (exterior surface of skin 4203/4209, Fig. 42A, Symeonidis), are irradiated only in the inner region (core 4206 and 4208, paragraph [0217] and Fig. 42A, Symeonidis) forming the component (3D object 106, paragraph [0168] and Fig. 1, Symeonidis) are irradiated as a whole with the reduced energy input (as discussed in the rejection of claim 17).

    PNG
    media_image2.png
    215
    326
    media_image2.png
    Greyscale

The remainder of claim 18 is determined to be optional steps that are not required by the recited method.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Symeonidis in view of Buller and further in view of U.S. Patent Application Publication No. 20180111319 (hereinafter Brezoczky). 
Regarding claim 16, the cited prior art references teach all of the limitations of independent claim 15, which claim 16 depends upon, as discussed above. Symeonidis discloses wherein, for applying the powder layers (“a first material-layer is formed, and thereafter, successive material-layers (or parts thereof) are added one by one”, paragraph [0003], Symeonidis), powder is applied with a coater (powder leveling mechanism 117, paragraph [0321] and Fig. 1, reproduced below, Symeonidis) from a supply region (powder dispensing mechanism 116, paragraph [0321] and Fig. 1, Symeonidis) in an application direction (towards the material bed 104, Fig. 1, Symeonidis) and the overhang structure (Fig. 42A, Symeonidis).


    PNG
    media_image1.png
    593
    492
    media_image1.png
    Greyscale


Brezoczky is directed toward the operation of three-dimensional printer components.  Brezoczky teaches the overhang structure is aligned against the application direction in such a way that the contour of at least one layer to be subsequently irradiated in the region of the overhang structure extends closer to the supply region than the contour of a previously irradiated layer (Fig. 19C, reproduced below, Brezoczky).

    PNG
    media_image14.png
    223
    410
    media_image14.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Symeonidis to incorporate the teachings of Brezoczky to have the overhang structure is aligned against the application direction in such a way that the contour i.e., reduced complexity).  See Brezoczky, paragraph [0232].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761